Exhibit 10.3
Dole Food Company
Supplemental Executive Retirement Plan
Fifth Restatement
(Effective February 24, 2011)

 



--------------------------------------------------------------------------------



 



     Contents

         
 
  Article 1. Intent and Effective Date of the Plan   1
1.1
  History of the Plan   1
1.2
  Status of the Plan   1
1.3
  Applicability of the Restatement of the Plan   2
 
       
 
  Article 2. Definitions   4
2.1
  Beneficiary   4
2.2
  Change in Control   4
2.3
  Code   4
2.4
  Committee   4
2.5
  Commonly Controlled Entity   4
2.6
  Company   4
2.7
  Corporation   4
2.8
  Employee   5
2.9
  ERISA   5
2.10
  Excess Benefit   5
2.11
  Grandfathered Benefit   5
2.12
  Nongrandfathered Benefit   5
2.13
  Plan   5
2.14
  Plan 29   5
2.15
  Plan 29 Transition Benefit   6
2.16
  Plan Administrator   6
2.17
  Retiree   6
2.18
  Separation from Service   6
2.19
  Trust   6
2.20
  Trustee   6
 
       
 
  Article 3. Eligibility for Benefits   7
3.1
  Eligibility for Excess Benefit   7
3.2
  Eligibility for Plan 29 Transition Benefit   7
 
       
 
  Article 4. Amount of Benefits   8
4.1
  Overview of Retirement Benefits   8
4.2
  Excess Benefit   8
4.3
  Plan 29 Transition Benefit   8
4.4
  Assumption of Certain Liabilities by Castle & Cooke   8
 
       
 
  Article 5. Payment of Benefits to Retiree   9
5.1
  Grandfathered Benefits   9
5.2
  Nongrandfathered Benefits   9
5.3
  Special Distribution Following a Change in Taxation   10

 



--------------------------------------------------------------------------------



 



         
 
  Article 6. Death Benefits   11
6.1
  Death Before Commencement of Benefits to Retiree   11
6.2
  Death After Commencement of Benefits to Retiree   11
 
       
 
  Article 7. Cost of the Plan   13
7.1
  Plan Costs   13
7.2
  Authorization for Trust   13
 
       
 
  Article 8. Administration   14
8.1
  Charter of the Committee   14
8.2
  Special Rules Following a Change in Control   14
8.3
  Claims Procedure   18
8.4
  Reimbursement of Attorneys Fees   20
8.5
  Corrections   21
 
       
 
  Article 9. Facility of Payment and Lapse of Benefits   22
9.1
  Lack of Valid Beneficiary Designation   22
9.2
  Payments of Deposits   22
 
       
 
  Article 10. General Provisions   23
10.1
  Payments and Benefits Not Assignable   23
10.2
  No Right of Employment   23
10.3
  Adjustments   23
10.4
  Indemnification   23
10.5
  Withholding of Taxes   25
 
       
 
  Article 11. Amendments, Assignment and Discontinuance   26
11.1
  Amendment of Plan   26
11.2
  Assignment of Plan   26
11.3
  Termination   26
11.4
  Effect of Amendment or Termination   26
 
       
 
  Article 12. Execution   27

 



--------------------------------------------------------------------------------



 



Article 1. Intent and Effective Date of the Plan

1.1   History of the Plan

  (a)   Originally the Plan was known as the “Castle & Cooke, Inc. Supplementary
Executive Retirement Plan.” Subsequently, a second restatement of the Plan was
adopted, effective as of January 1, 1989 (the “1989 Restatement”). Among other
changes, the 1989 Restatement renamed the plan as the “Dole Food Company
Supplemental Executive Retirement Plan.” Subsequently, the Company adopted
Amendments 1994-1, 1996-1, and 2001-1 to the 1989 Restatement.     (b)  
Effective as of January 1, 2002, the Plan was amended and restated (the “2002
Restatement”) to incorporate the three amendments to the 1989 Restatement, to
provide for accruals of transition benefits with respect to certain participants
in Plan 29, and to make certain other changes.     (c)   Effective as of
January 1, 2009, the Plan was amended and restated (the “2009 Restatement”) to
comply with the provisions of Code Section 409A with respect to Nongrandfathered
Benefits, and to ensure that Grandfathered Benefits will not become subject to
the provisions of Code Section 409A.     (d)   Effective as of February 24,
2011, the Company hereby amends and restates the 2009 Restatement to incorporate
one prior amendment to the 2009 Restatement and also modify the definition of a
“Change in Control.”

1.2   Status of the Plan

  (a)   The Plan is intended to provide a supplemental retirement allowance, in
accordance with the provisions of the Plan contained herein, to those Retirees
and their Beneficiaries

  (1)   Whose benefits from Plan 29 are reduced by reason of the maximum annual
limitations on benefits imposed by Section 415 of the Code or the limitation on
compensation imposed by Section 401(a) (17) of the Code, or     (2)   Who are
entitled to certain transition benefits with respect to their Plan 29 benefits.

  (b)   The portion of the Plan relating to Section 415 is intended to
constitute an “excess benefit plan” as defined in Section 3(36) of ERISA.    
(c)   The remaining portion of the Plan is intended to constitute a plan which
is unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees and
is intended to meet the exemptions provided in Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA as well as the requirements of Department of Labor
Regulation Section 2520.104-23.

1



--------------------------------------------------------------------------------



 



      The Plan shall be administered and interpreted so as to meet the
requirements of these exemptions and the regulation.     (d)   The Plan is not
qualified within the meaning of Code Section 401(a). The Plan is intended to
provide an unfunded and unsecured promise to pay money in the future and thus
not to involve, pursuant to Treasury Regulation Section 1.83-3(e), the transfer
of “property” for purposes of Code Section 83. Likewise, the accrual of benefits
by an Employee is not intended to confer an economic benefit upon the Employee
nor is the right to the receipt of future benefits under the Plan intended to
result in the Employee, Retiree, or Beneficiary being in constructive receipt of
any amount so as to result in any benefit due under the Plan being includible in
the gross income of any Employee, Retiree, or Beneficiary in advance of the date
on which payment of any benefit due under the Plan is actually made. The Plan
shall be administered and interpreted so as to satisfy the requirements for this
intended tax treatment under the Code. However, the treatment of benefits
accrued under and benefits received under this Plan, for purposes of the Code
and other applicable tax laws (such as state income and employment tax laws)
shall be determined under the Code and other applicable tax laws and no
guarantee or commitment is made to any Employee, Retiree, or Beneficiary with
respect to the treatment of accruals under or benefits payable under the Plan
for purposes of the Code and other applicable tax laws.     (e)   The Plan is
subject to the provisions of Code Section 409A with respect to Nongrandfathered
Benefits. The Plan shall be administered and interpreted so as to avoid a “plan
failure” within the meaning of Code Section 409A with respect to
Nongrandfathered Benefits. The Company does not intend that this restatement
shall constitute a material modification, within the meaning of Treasury
Regulation Section 1.409A-6(a)(4), of the Plan provisions governing
Grandfathered Benefits. The Plan shall be administered and interpreted so as to
avoid any material modification with respect to Grandfathered Benefits that
would make those benefits subject to the provisions of Code Section 409A.
However, no guarantee or commitment is made that the Plan shall be administered
in accordance with the requirements of Code Section 409A, with respect to
Nongrandfathered Benefits, or that it shall be administered, with respect to
Nongrandfathered Benefits, in a manner that avoids the application of Code
Section 409A to those Nongrandfathered Benefits.

1.3   Applicability of the Restatement of the Plan

  (a)   The Plan, as herein amended and restated, is effective February 24, 2011
except as otherwise provided.     (b)   The provisions of the 2002 Restatement
shall determine all benefits accrued with respect to periods before January 1,
2009 and shall govern all distribution elections and distributions made before
January 1, 2009, except insofar as pertinent provisions

2



--------------------------------------------------------------------------------



 



      of this restatement are retroactively effective. Notwithstanding the
foregoing, distribution elections and distributions (and other actions subject
to Code Section 409A) made before January 1, 2009 with respect to
Nongrandfathered Benefits were and continue to be governed by provisions
identical to those under the 2002 Restatement, but modified administratively to
the extent necessary to avoid any “plan failures” within the meaning of Code
Section 409A(a)(1) based on the Plan Administrator’s good faith interpretation
of that Section and associated Internal Revenue Service guidance.     (c)   The
provisions of this restatement of the Plan, as amended from time to time, shall
determine all benefits accrued with respect to periods on or after January 1,
2009, and shall govern all distributions and distribution elections made on or
after January 1, 2009.

3



--------------------------------------------------------------------------------



 



Article 2. Definitions

2.1   Beneficiary       ”Beneficiary” means the person entitled to receive
benefits with respect to a Retiree on account of the death of the Retiree. A
Beneficiary may be the person entitled to receive a survivor annuity under a
joint and survivor annuity or the person entitled to receive a death benefit
when payment of a benefit under this Plan has not begun before the death of the
Retiree.   2.2   Change in Control       “Change in Control” means a situation
described in Section 8.2(a).   2.3   Code       “Code” means the Internal
Revenue Code of 1986.   2.4   Committee       “Committee” means the Corporate
Compensation and Benefits Committee of the Board of Directors of the Corporation
or such body as shall replace this committee.   2.5   Commonly Controlled Entity
      “Commonly Controlled Entity” means

  (a)   Any corporation that, together with the Corporation, is part of a
controlled group of corporations, within the meaning of Code Section 414(b),    
(b)   Any trade or business that, together with the Corporation, is under common
control, within the meaning of Code Section 414(c), and     (c)   Any entity or
organization that is required to be aggregated with the Corporation, pursuant to
Code Section 414(m) or 414(o).

    An entity shall be a Commonly Controlled Entity only during the period when
the entity has the required relationship, under this Section 2.5, with the
Corporation.   2.6   Company       “Company” means the Corporation and each of
its Commonly Controlled Entities which has employees who are included in the
Plan upon authorization of the Committee and adoption of the Plan by such
Commonly Controlled Entity.   2.7   Corporation       “Corporation” means Dole
Food Company, Inc.

4



--------------------------------------------------------------------------------



 



2.8   Employee       “Employee” means any person who is regularly employed by a
Company, whether on a full time or part time basis. It also includes any such
person while on a leave of absence granted by a Company.   2.9   ERISA      
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.  
2.10   Excess Benefit       “Excess Benefit” means the benefit defined in
Section 4.2(b) that is payable under the terms of Section 4.2.   2.11  
Grandfathered Benefit       “Grandfathered Benefit” means the present value of
the amount to which an Employee would have been entitled under the Plan if the
Employee voluntarily terminated services without cause on December 31, 2004,
received a payment of his or her benefits under the Plan on the earliest
possible date allowed under the Plan following the termination of services, and
received the benefits in the form with the maximum value. This amount shall be
increased, if applicable, to equal the present value of the benefit to which the
Employee actually becomes entitled, at the time the Employee first receives
benefit payments under this Plan, determined under the terms of the Plan as in
effect on October 3, 2004, due solely to the passage of time and without regard
to any further services rendered by the Employee after December 31, 2004, or any
other events affecting the amount of or the entitlement to benefits (other than
an election with respect to the time or form of an available benefit), using the
actuarial assumptions and methods that were used to calculate the benefit as of
December 31, 2004.   2.12   Nongrandfathered Benefit       “Nongrandfathered
Benefit” means the total amount payable to an Employee under this Plan, minus
the Employee’s Grandfathered Benefit.   2.13   Plan       “Plan” means the Dole
Food Company Supplemental Executive Retirement Plan, as contained herein and
amended from time to time.   2.14   Plan 29       “Plan 29” means the
Consolidated Retirement Plan of Dole Food Company, Inc., as amended and restated
effective as of the pertinent date for determining a Retiree’s (or
Beneficiary’s) Benefit.

5



--------------------------------------------------------------------------------



 



2.15   Plan 29 Transition Benefit       “Plan 29 Transition Benefit” means the
benefit defined in Section 4.3(b) that is payable under the terms of
Section 4.3.   2.16   Plan Administrator       “Plan Administrator” means the
Retirement Plan Committee appointed by the Committee.   2.17   Retiree      
“Retiree” means any Employee who is entitled to receive benefits under the Plan.
  2.18   Separation from Service

  (a)   “Separation from Service” means “separation from service” with the
Company and its Commonly Controlled Entities, as defined in Code Section 409A
and authoritative IRS guidance thereunder.     (b)   In the case of a reduction
in service, an Employee will be deemed to have a Separation from Service on the
date on which the Employee and the Company reasonably anticipate that the level
of services that the Employee will perform for the Company or any Commonly
Controlled Entities (excluding services performed as a director) will be reduced
indefinitely to a level that does not exceed 20 percent of the average level of
bona fide services performed as an employee or an independent contractor over
the immediately preceding 36-month period (or such other period as may apply
under Treasury Regulations issued under Code Section 409A).

2.19   Trust       “Trust” means any trust created pursuant to Section 7.2 to
fund the payments of benefits under this Plan.   2.20   Trustee       “Trustee”
means, with respect to a Trust, the trustee of that Trust.

6



--------------------------------------------------------------------------------



 



Article 3. Eligibility for Benefits

3.1   Eligibility for Excess Benefit       Each Employee who participated in
Plan 29 prior to the date Plan 29 was frozen and (except as provided in
Section 8.2(h)) is fully vested in his or her retirement benefit under Plan 29
and whose retirement benefit under Plan 29 is reduced solely as a result of the
Code Section 415 limits or the limit on compensation in Code Section 401(a)(17)
shall be eligible for the Excess Benefit provided under Section 4.2.   3.2  
Eligibility for Plan 29 Transition Benefit       An Employee who satisfied all
of the eligibility requirements under the 2002 Restatement for the Plan 29
Transition Benefit shall be eligible for the Plan 29 Transition Benefit provided
under Section 4.3.

7



--------------------------------------------------------------------------------



 



Article 4. Amount of Benefits

4.1   Overview of Retirement Benefits

  (a)   Subject to the other provisions of the Plan, a Retiree’s benefit under
the Plan shall be equal to the sum of whichever of the benefits provided under
Sections 4.2 and 4.3 are applicable, but reduced as provided in Section 4.4.    
(b)   A Retiree who satisfies both the conditions for a benefit under
Section 4.2 and the conditions for a benefit under Section 4.3 may accrue the
benefits provided under both of those sections, provided that there is no double
payment of benefits provided under those sections, such as those benefits
attributable to disregarding the limits of Code Section 415 and 401(a)(17).

4.2   Excess Benefit

  (a)   An Employee who is eligible under Section 3.1 shall accrue a benefit
under this Plan equal to the Retiree’s Excess Benefit.     (b)   A Retiree’s
“Excess Benefit” shall be equal to the amount by which the Retiree’s Plan 29
normal retirement benefit (or late retirement benefit, if payment of the
Retiree’s SERP benefit will start after the Plan 29 normal retirement date) is
reduced as a result of the application of Code Section 415 or Code
Section 401(a)(17). Excess Benefits shall be determined only with respect to the
benefit accrued under Plan 29, as frozen effective December 31, 2001.

4.3   Plan 29 Transition Benefit

  (a)   An Employee who is eligible under Section 3.2 shall accrue a benefit
equal to his or her Plan 29 Transition Benefit.     (b)   A Retiree’s “Plan 29
Transition Benefit” shall be equal to the amount described in Section 4.4 of the
2002 Restatement. Plan 29 Transition Benefits shall be determined only with
respect to the transition benefit accrued under Plan 29, as frozen effective
December 31, 2006.

4.4   Assumption of Certain Liabilities by Castle & Cooke       Notwithstanding
anything else contained herein to the contrary, no benefit under any section of
this Plan shall be paid to the extent that such benefit was required to have
been assumed by Castle & Cooke, Inc. (“Castle”) pursuant to Section 3(a) of the
Employee Benefits and Compensation Allocation Agreement in connection with the
spin-off of Castle from the Corporation on December 28, 1995, irrespective of
whether or not such benefit is ever actually paid by Castle.

8



--------------------------------------------------------------------------------



 



Article 5. Payment of Benefits to Retiree

5.1   Grandfathered Benefits       A Retiree’s Grandfathered Benefits shall be
paid to the Retiree at the same time and in the same form as the Retiree’s
retirement benefit under Plan 29. The amount payable to the Retiree (and any
Beneficiary) in the applicable payment form under this Plan shall be determined
using the same actuarial conversion factors that apply for calculation of the
Retiree’s retirement benefit under Plan 29. A Retiree’s designation of a joint
annuitant or beneficiary made under Plan 29 will also be applicable under this
Plan.   5.2   Nongrandfathered Benefits

  (a)   A Retiree’s Nongrandfathered Benefits shall be paid to the Retiree in
the form of a single lump sum payment during the calendar year immediately
following the calendar year in which the Retiree has a Separation from Service.
The lump sum amount payable to the Retiree under this Section shall be
determined using the same actuarial conversion factors that would apply for the
calculation of a lump sum payment under Plan 29 as of the payment date.     (b)
  If a Retiree is reemployed by the Company or a Commonly Controlled Entity
following a Separation from Service that occurs on or after January 1, 2009,
Nongrandfathered Benefits accrued by the Retiree prior to the initial Separation
from Service shall be paid in accordance with Section 5.2(a), without regard to
such reemployment. Nongrandfathered Benefits (if any) accrued by the Retiree
during the period of reemployment shall be paid to the Retiree in the form of a
single lump sum payment during the calendar year immediately following the
calendar year in which the Retiree subsequently has a Separation from Service.  
  (c)   If a Retiree had a Separation from Service prior to January 1, 2009, has
not been reemployed by the Company or a Commonly Controlled Entity as of
January 1, 2009, and has not yet commenced benefit payments under this Plan as
of January 1, 2009, the Retiree’s Nongrandfathered Benefits shall be paid to the
Retiree in the form of a single lump sum payment in 2009, calculated in the
manner described in Section 5.2(a).

    Notwithstanding the foregoing provisions of this paragraph, if any Retiree
is a “specified employee,” as defined in Treasury Regulations
Section 1.409A-1(i), as of the date of his or her Separation From Service, then,
to the extent required by Treasury Regulations Section 1.409A-3(i)(2), payment
of the Retiree’s Nongrandfathered Benefit to the Retiree on account of his or
her Separation From Service shall not be made before a date that is six months
after the date of his or her Separation From Service. The Plan Administrator may
elect any of the methods of applying this rule that are permitted under Treasury
Regulation Section 1.409A-3(i)(2)(ii).

9



--------------------------------------------------------------------------------



 



5.3   Special Distribution Following a Change in Taxation       Notwithstanding
the other provisions of the Plan, the Corporation may (but shall not be required
to) distribute to an Employee, Retiree or his or her Beneficiary all
Grandfathered Benefits due under the terms of the Plan in a single lump sum if
the Company obtains an opinion from legal counsel that Grandfathered Benefits
due under the Plan would be included (if the payment under this Section 5.3 was
not made) in the Retiree’s or Beneficiary’s gross income, for federal income tax
purposes, for the year in which the lump sum amount is distributed. The amount
of the lump sum shall be determined using the actuarial assumptions that would
apply for payment of a lump sum under Section 5.3.

10



--------------------------------------------------------------------------------



 



Article 6. Death Benefits

6.1   Death Before Commencement of Benefits to Retiree

  (a)   No death benefit shall be payable under the Plan in the event of death
of the Employee or Retiree before the dates benefits are scheduled to be paid to
the Employee or Retiree under Article 5 except as provided in this Section 6.1.
    (b)   The portion of any death benefit payable to a Beneficiary that is
attributable to the Employee’s Grandfathered Benefits will be paid starting at
the same time and in the same payment form as the death benefit under Plan 29 is
paid to the Beneficiary and will cease at the same time that the death benefit
to the Beneficiary terminates under Plan 29. The amount payable to the
Beneficiary shall be determined using the same actuarial conversion factors that
apply for calculation of the death benefit under Plan 29. Notwithstanding the
foregoing, at the sole discretion of the Corporation, the death benefit under
this Section 6.1(b) may be paid in the form of a lump sum payment.     (c)  
Except as provided in Section 6.2(c), the portion of any death benefit payable
to a Beneficiary that is attributable to the Employee’s Nongrandfathered
Benefits will be paid in the form of a single lump sum payment during the
calendar year immediately following the calendar year in which the Employee’s
death occurs.     (d)   The amount of any lump sum payable under this
Section 6.1 shall be determined using the actuarial assumptions that would
apply, at the time the payment is made under this Plan, for payment of a death
benefit under the applicable sections of Plan 29 as a lump sum (or if no death
benefit under Plan 29 is payable as a lump sum, for payment of the Retiree’s
benefit accrued under the applicable sections of Plan 29 as a lump sum).     (e)
  Notwithstanding any other provision in this Section 6.1, if a Retiree dies
after the annuity starting date for the payment of Grandfathered Benefits but
before the Retiree’s Nongrandfathered Benefits have been paid pursuant to
Section 5.2, the Retiree’s Nongrandfathered Benefits shall be paid to the
Beneficiary in accordance with Section 5.2 as if the Retiree had remained alive.

6.2   Death After Commencement of Benefits to Retiree

  (a)   No death benefit shall be payable under the Plan in the event of a
Retiree’s death with respect to the Retiree’s Grandfathered Benefits after the
annuity starting date for the payment of Grandfathered Benefits under this Plan
to the Retiree except to the extent provided under the payment form (e.g., a
joint and survivor annuity) elected by the Retiree. Any payments due to a
Beneficiary under the payment form elected by the Retiree shall be distributed
to the Retiree’s Beneficiary as provided under that payment form. The
Beneficiary for any death benefit payable under this Section 6.2 shall be
determined under Section 5.1.

11



--------------------------------------------------------------------------------



 



  (b)   At the sole discretion of the Retirement Plan Committee, any death
benefit due under Section 6.2(a) may be paid in the form of a lump sum payment.
The amount of the lump sum under this Section 6.2(b) shall be determined using
the actuarial assumptions that would apply, at the time the payment is made
under this Plan, for payment of a death benefit under the applicable sections of
Plan 29 as a lump sum (or if no death benefit under Plan 29 is payable as a lump
sum, for payment of the Retiree’s benefit accrued under the applicable sections
of Plan 29 as a lump sum).     (c)   No death benefit shall be payable under the
Plan in the event of a Retiree’s death with respect to the Retiree’s
Nongrandfathered Benefits if such benefits have already been paid pursuant to
Section 5.2.

12



--------------------------------------------------------------------------------



 



Article 7. Cost of the Plan


7.1   Plan Costs       All costs of the Plan, including the administration
thereof, shall be borne by the Corporation and no contributions from Employees
shall be required or permitted.       Nothing in the establishment of this Plan
is to be construed as requiring the Corporation to create or maintain any
separate fund, account or reserve to provide for the payment of the
Corporation’s liability to an Employee under the Plan. All benefits under the
Plan shall be paid from the general assets of the Corporation, or from a grant
or trust established for the purpose of making such payments.   7.2  
Authorization for Trust       The Corporation may, but except as required in
Section 8.2(c)–(d), shall not be required to, establish one or more trusts, with
such trustee as the Plan Administrator may approve, for the purpose of providing
for the payment of amounts provided under this Plan. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Corporation’s creditors to the extent required to prevent the Plan from being
funded, for purposes of the Code and ERISA, and to preserve the status of the
Plan as a nonqualified plan. To the extent any amounts contributed under the
Plan are actually paid from any such trust, the Company shall have no further
obligation with respect thereto, but, to the extent not so paid, such amounts
shall remain the obligation of, and shall be paid by, the Company.

13



--------------------------------------------------------------------------------



 



Article 8. Administration

8.1   Charter of the Committee       This Plan shall be administered according
to the Revised Charter of the Corporate Compensation & Benefits Committee or
such rules as are adopted to replace the Revised Charter or are adopted by the
body that replaces the Corporate Compensation and Benefits Committee. The
provisions of the Revised Charter of the Corporate Compensation & Benefits
Committee (or such document that replaces the Revised Charter), including any
amendments thereto subsequently adopted, are incorporated herein by reference as
if set forth fully herein.   8.2   Special Rules Following a Change in Control

  (a)   This Section 8.2 provides special rules that go into effect after there
has been a Change in Control.

  (1)   For purposes of this Section 8.2, a “Change in Control” occurs if and as
of the first day that any one or more of the following conditions are satisfied,
whether accomplished directly or indirectly, or in one or a series of related
transactions:

  (A)   Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation representing 20 percent or more of the combined
voting power of the Corporation’s then outstanding securities, other than

  (i)   David H. Murdock, a California resident (who is, at the time of this
restatement, the Chief Executive Officer of the Company and Chairman of the
Board of Directors), or     (ii)   Following the death of David H. Murdock, the
trustee or trustees of a trust created by David H. Murdock.

  (B)   Individuals who, as of March 23, 2001, constitute the Board of Directors
of the Corporation (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of the Corporation; provided,
however, that any individual who becomes a director after March 23, 2001, and
whose election, or nomination for election, by the Corporation’s shareholders
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board, shall be considered as though such individual were a member
of the Incumbent Board, unless the individual’s initial assumption of office
occurs as a result of either an actual or threatened election contest or other
actual or threatened tender offer, solicitation of

14



--------------------------------------------------------------------------------



 



      proxies or consents by or on behalf of a Person other than the Board of
Directors of the Corporation.     (C)   A reorganization, merger, consolidation,
recapitalization, tender offer, exchange offer or other extraordinary
transaction involving the Corporation (a “Fundamental Transaction”) becomes
effective or is consummated, unless

  (i)   More than 50 percent of the outstanding voting securities of the
surviving or resulting entity (including, without limitation, an entity
(“Parent”) which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) (“Resulting Entity”) are, or are to be, Beneficially Owned,
directly or indirectly, by all or substantially all of the Persons who were the
Beneficial Owners of the outstanding voting securities of the Corporation
immediately before the Fundamental Transaction (excluding, for such purposes,
any Person who is or, within two years prior to the consummation date of such
Fundamental Transaction, was, an Affiliate or Associate (other than an Affiliate
of Dole Food Company, Inc. immediately prior to such consummation date) (as each
of Affiliate and Associate are defined in Rule 12b-2 promulgated under the
Exchange Act) of a party to the Fundamental Transaction) in substantially the
same proportions as their Beneficial Ownership, immediately before the
Fundamental Transaction, of the outstanding voting securities of the
Corporation; and     (ii)   More than half of the members of the board of
directors or similar body of the Resulting Entity (or its Parent) were members
of the Incumbent Board at the time of the execution of the initial agreement
providing for the Fundamental Transaction.

  (D)   A sale, transfer or any other disposition (including, without
limitation, by way of spin-off, distribution, complete liquidation or
dissolution) of all or substantially all of the Corporation’s business or assets
(an “Asset Sale”) is consummated, unless, immediately following such
consummation, all of the requirements of Section 8.2(a)(1)(C)(i)–(ii) are
satisfied, both with respect to the Corporation and with respect to the entity
to which such business or assets have been sold, transferred or otherwise
disposed of or its parent (a “Transferee Entity”).     (E)   The consummation of
any other significant corporate transaction determined by the Committee or the
Board of Directors of the Corporation to be a Change in Control.

15



--------------------------------------------------------------------------------



 



  (F)   For purposes of Sections 8(a) (1) (C) and 8 (a) (1) (D), the
consummation or effectiveness of a Fundamental Transaction or an Asset Sale
shall not constitute a Change in Control if more than 50 percent of the
outstanding voting securities of the Resulting Entity or the Transferee Entity,
as appropriate, are, or are to be, Beneficially Owned by David H. Murdock.    
(G)   For the avoidance of doubt, the consummation of the Initial Public
Offering shall not be considered a Change of Control or Fundamental Transaction
for any purpose under this Plan. If, in the Initial Public Offering, any Person
(other than David H. Murdock) becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities, no
Change of Control shall be deemed to have then occurred, and no Change of
Control shall be deemed to occur thereafter solely as a result of such Person’s
Beneficial Ownership of the Corporation’s securities unless and until (if ever)
such Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Corporation representing at least 1% more of the combined voting power of
the Corporation’s then outstanding securities than the percentage of the
Corporation’s outstanding securities Beneficially Owned by such Person upon the
consummation of the Initial Public Offering.

  (2)   The following terms shall means as follows, for purposes of this
Section 8.2:

  (A)   “Affiliate” means the same as the meaning ascribed in Rule 12b-2
promulgated under the Exchange Act.     (B)   “Associate” means the same as the
meaning ascribed in Rule 12b-2 promulgated under the Exchange Act.     (C)  
“Beneficial Owner” means a “beneficial owner” as defined in Rule 13d-3 under the
Exchange Act. A person “Beneficially Owns” or has “Beneficial Ownership” of
another if the person is the Beneficial Owner of the other.     (D)   “Change in
Control Plan Year” means the Plan Year in which a Change in Control occurs.    
(E)   “Corporation” means Dole Food Company, Inc. and its successors. For
purposes of this Section 8.2, after the consummation of a Fundamental
Transaction or an Asset Sale, the term “successor” shall

16



--------------------------------------------------------------------------------



 



      include, without limitation, the Resulting Entity or Transferee Entity,
respectively.     (F)   “Dole” means the Corporation or its Subsidiaries.    
(G)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.    
(H)   “Initial Public Offering” means the transactions leading up to, and
including, the initial sale by the Underwriters of the shares of the
Corporation’s common stock pursuant to the Corporation’s Registration Statement
on Form S-1 filed with the Securities and Exchange Commission on August 14,
2009, as amended (the “Form S-1”). For purposes of this definition, the term
“Underwriters” shall have the meaning ascribed thereto in that certain
Underwriting Agreement attached as Exhibit 1.1 to the Form S-1, as amended.    
(I)   “Person” means a “person,” as such term is used in Sections 13(d) and
14(d) of the Exchange Act.     (J)   “Post-CIC Plan Year” means the Plan Year
immediately following the Change in Control Plan Year.     (K)   “Protected
Benefits” means, with respect to a Retiree who became a participant in the Plan
before the Change in Control, the benefits that accrue under the Plan with
respect to compensation paid and service credited up to the last day of the
Change in Control Plan Year.     (L)   “Subsidiary” means any corporation or
other entity, a majority or more of the outstanding voting stock or voting power
of which is Beneficially Owned directly or indirectly by the Corporation.    
(M)   “Trust” means a trust created pursuant to Section 7.2.     (N)   “Trustee”
means the trustee of a Trust.

  (b)   After a Change in Control, benefits under the Plan shall accrue with
respect to compensation paid in and service credited for the remainder of the
Change in Control Plan Year at an accrual rate not less than that in effect,
before the Change in Control, for the Change in Control Plan Year.     (c)  
After the Change in Control, if it has not already done so, the Company shall
establish a Trust that satisfies the requirements of Section 7.2 Within 30 days
after the date of the Change in Control, the Company shall make such additional
contributions to the Trust as are required to ensure that the collective assets
of all Trusts are, as of the 30th day after the date of the Change in Control,
equal to the sum

17



--------------------------------------------------------------------------------



 



      of the present value of the benefits accrued under the Plan with respect
to compensation paid and service credited up to the date of the Change in
Control, except to the extent such contributions would result in a “plan
failure” within the meaning of Code Section 409A.     (d)   In addition to the
contributions made pursuant to Section 8.2(c), within 30 days after the last day
of the Change in Control Plan Year the Company shall make such additional
contributions to a Trust as are required to ensure that the collective assets of
all Trusts are, as of the last day of the Change in Control Plan Year, equal to
the sum of the present value of all Protected Benefits, except to the extent
such contributions would result in a “plan failure” within the meaning of Code
Section 409A.     (e)   After a Change in Control, the Plan may not be
terminated as of a date within the Change in Control Plan Year.     (f)   After
a Change in Control, any provisions of this Plan or of the Charter that allow or
purport to allow the Plan Administrator or another person discretionary
authority or power to construe or interpret the terms of the Plan, shall be void
as applied to any dispute involving Protected Benefits. Instead, after a Change
in Control, the Trustee shall have discretionary authority to interpret the
terms of the Plan, as applied to Protected Benefits. After a Change in Control,
the Plan Administrator (or the person exercising that authority for the Plan
Administrator) shall continue to have the authority to interpret the terms of
the Plan as applied to any dispute involving benefits other than Protected
Benefits and there shall be no change in the Plan Administrator.     (g)   After
a Change in Control, all powers of the Plan Administrator prescribed in
Section 8.3 (relating to the claims procedure) shall be exercised by the Trustee
insofar as the claim for benefits relates to Protected Benefits. If more than
one Trust is established to fund benefits provided under the Plan, then the
powers described in Sections 8.2(f)–(g) shall be exercised by the Trustee of the
Trust holding, at the time the claim is filed, the most assets intended as a
source of financing for benefits payable under the Plan.

8.3   Claims Procedure

  (a)   All claims for benefits under the Plan shall be made in accordance with
the procedures in this Section 8.3. All decisions made under the procedure set
out in this Section 8.3 shall be final, and there shall be no further right of
appeal except as provided under applicable law. No lawsuit may be initiated by
any person before fully pursuing the procedures set out in this Section 8.3,
including the appeal permitted pursuant to Section 8.3(d).     (b)   Except to
the extent provided in Section 8.2(g) (relating to a trustee deciding claims
with respect to certain benefits after a Change in Control), the right of a
Retiree,

18



--------------------------------------------------------------------------------



 



      Beneficiary, or any other person entitled to claim a benefit under the
Plan (collectively “Claimants”) to a benefit shall be determined by the Plan
Administrator. If a Claimant has a claim for benefits that include benefits
other than Protected Benefits and his or her claim for benefits with respect to
the Protected Benefits is decided in accordance with Section 8.2(g), then the
Claimant’s claim with respect to the rest of his benefits shall be decided by
the Plan Administrator. The Claimant (or an authorized representative of the
Claimant) may file a claim for benefits by written notice to the Plan
Administrator. The Plan Administrator shall establish procedures for determining
whether a person is authorized to represent a Claimant.     (c)   If a claim for
benefits is wholly or partially denied, the Plan Administrator shall, within a
reasonable period of time, but no later than 90 days after receipt of the claim,
notify the Claimant of the denial of benefits. If special circumstances justify
extending the period up to an additional 90 days, the Claimant shall be given
written notice of this extension within the initial 90-day period, and such
notice shall set forth the special circumstances and the date a decision is
expected. A notice of denial

  (1)   Shall be written in a manner calculated to be understood by the
Claimant, and     (2)   Shall contain

  (A)   The specific reasons for denial of the claim,     (B)   Specific
reference to the Plan provisions on which the denial is based,     (C)   A
description of any additional material or information necessary for the Claimant
to perfect the claim, along with an explanation as to why such material or
information is necessary, and     (D)   An explanation of the Plan’s claim
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse determination on review.

  (d)   Within 60 days of the receipt by the Claimant of the written denial of
his or her claim or, if the claim has not been granted, within a reasonable
period of time (which shall not be less than the 90 or 180 days described in
Section 8.3(c)), the Claimant (or an authorized representative of the Claimant)
may file a written request with the Plan Administrator that it conduct a full
review of the denial of the claim. In connection with the Claimant’s appeal,
upon request, the Claimant may review and obtain copies of all pertinent
documents, records and other information relevant to the Claimant’s claim for
benefits (but not including any document, record, or information that is subject
to any attorney-client or work-product privilege) and may submit issues and
comments in writing. The Claimant may submit written comments, documents,
records, and other information relating to the claim for benefits. All comments,

19



--------------------------------------------------------------------------------



 



      documents, records, and other information submitted by the Claimant shall
be taken into account in the appeal without regard to whether such information
was submitted or considered in the initial benefit determination.     (e)   The
Plan Administrator shall deliver to the Claimant a written decision on the claim
promptly, but no later than 60 days after the receipt of the Claimant’s request
for such review, unless special circumstances exist, such as the need to hold a
hearing, that justify extending this period up to an additional 60 days. If the
period is extended, the Claimant shall be given written notice of this extension
during the initial 60-day period and such notice shall set forth the special
circumstances and the date a decision is expected. The decision on review of the
denial of the claim

  (1)   Shall be written in a manner calculated to be understood by the
Claimant,     (2)   Shall contain

  (A)   The specific reasons for the denial of the appeal,     (B)   Specific
references to the Plan provisions on which the denial is based,     (C)   A
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and other information relevant to the Claimant’s
claim for benefits. Whether a document, record, or other information is relevant
to a claim for benefits shall be determined by reference to Department of Labor
Regulation Section 2560, and     (D)   A statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse
determination on review.

  (f)   No lawsuit may be initiated by any person before fully pursuing the
procedures set out in this Section 8.3, including the appeal permitted pursuant
to Section 8.3(d).     (g)   If a Claimant is entitled to a payment of
Nongrandfathered Benefits following the resolution of a claim described in this
Section 8.3, such payment shall be made no later than end of the calendar year
in which the claim is finally and conclusively resolved, or, if later, the
applicable payment date set forth in Article 5 or 6.

8.4   Reimbursement of Attorneys Fees

  (a)   If a Claimant (as defined in Section 8.3(b)) substantially prevails in
his or her claim for benefits pursued in accordance with Section 8.3, then the
Company shall reimburse the Claimant for any reasonable attorneys fees that the
Claimant incurred in connection with the claim for benefits.

20



--------------------------------------------------------------------------------



 



  (b)   If, after fully pursuing the procedures in Section 8.3 (including the
appeal permitted under Section 8.3(d)), a Claimant brings a legal action
contesting any adverse determination with respect to the benefits due to him or
her under the Plan and the Claimant substantially prevails in that legal action,
then the Company shall reimburse the Claimant for his or her reasonable
attorneys fees and court costs in connection with the legal action.     (c)   In
order to be eligible for reimbursement pursuant to this Section 8.4, fees and
expenses must be incurred before the closing of the Claimant’s estate. The
amount of fees and expenses eligible for reimbursement pursuant to this
Section 8.4 during a given year will not affect the amount eligible for
reimbursement in any other year. Any payment to which a Claimant is entitled
pursuant to this Section must be made no later than the last day of the
Claimant’s taxable year following the taxable year in which the related fee or
expense is incurred.

8.5   Corrections       If the Plan inadvertently is not administered in
accordance with its terms, then the Plan Administrator may take any corrective
action that it deems reasonable to rectify the error, to the extent consistent
with applicable law.

21



--------------------------------------------------------------------------------



 



Article 9. Facility of Payment and Lapse of Benefits

9.1   Lack of Valid Beneficiary Designation       If the Beneficiary under this
Plan is determined by reference to the beneficiary designated under another plan
and no valid designation of a beneficiary is on file with the applicable plan
or, if applicable, the designated beneficiary under the other plan is not alive
on the date of the Retiree’s death, then any death benefit payments under this
Plan shall be made in accordance with the default beneficiary rules under the
other plan.   9.2   Payments of Deposits       Payments or deposits made
pursuant to any provision of this Section 9 shall be a complete discharge, to
the extent thereof, of all liability under the provision of the Plan, or
otherwise, of the Plan Administrator, the Company and the Plan, and the receipt
by the person or persons receiving any such payment, distribution or deposit
shall be a complete acquittance therefore, and there shall be no obligation to
see to the application of any payments, distributions or deposits so made.

22



--------------------------------------------------------------------------------



 



Article 10. General Provisions

10.1   Payments and Benefits Not Assignable

  (a)   Payments to and benefits under the Plan are not assignable or subject to
alienation since they are primarily for the support and maintenance of the
Employees and their Beneficiaries after retirement. Likewise, such payments
shall not be subject to attachment by creditors of or through legal process
against, the Company, the Plan Administrator, any Employee or Retiree, or any
Beneficiary.     (b)   Notwithstanding Section 10.1(a), benefits may be paid
from this Plan in accordance with a “qualified domestic relations order,” within
the meaning of ERISA Section 206(d)(3)(B)(i).     (c)   However, deductions may
be made from payments made under this Plan in accordance with Treasury
Regulation Section 1.401(a)-13(e) and in other circumstances in which the Plan
Administrator determines that Section 10.1(a) is not violated.

10.2   No Right of Employment       The provisions of the Plan shall not give an
Employee the right to be retained in the service of the Company.   10.3  
Adjustments       The Plan Administrator may, with respect to a Retiree (or
Beneficiary), adjust such Retiree’s (or Beneficiary’s benefit) under the Plan or
make such other adjustments with respect to such Retiree (or Beneficiary) as are
required to correct administrative errors or provide uniform treatment of
Retirees (or Beneficiaries) in a manner consistent with the intent and purposes
of the Plan, including but not limited to Section 1.2(e).   10.4  
Indemnification

  (a)   The Company shall indemnify and hold harmless each of the following
persons (“Indemnified Persons”) under the terms and conditions of
Section 10.4(b):

  (1)   The Committee and each of its members.     (2)   Each Employee, the
Board of Directors and each member of the Board of Directors of the Corporation
and any Commonly Controlled Entity who has responsibility (whether by delegation
from another person, an allocation of responsibilities under the terms of this
Plan document, or otherwise) for a fiduciary duty, a nonfiduciary settlor
function (such as deciding whether to approve a plan amendment), or a
nonfiduciary administrative task relating to the Plan.

23



--------------------------------------------------------------------------------



 



  (b)   The Company shall indemnify and hold harmless each Indemnified Person
against any and all claims, losses, damages, and expenses, including reasonable
attorneys fees and court costs, incurred by that person on account of his or her
good faith actions or failures to act with respect to his or her
responsibilities relating to the Plan. The Company’s indemnification shall
include payment of any amounts due under a settlement of any lawsuit or
investigation, but only if the Corporation agrees to the settlement.

  (1)   An Indemnified Person shall be indemnified under this Section 10.4 only
if he or she notifies an Appropriate Person at the Corporation of any claim
asserted against or any investigation of the Indemnified Person that relates to
the Indemnified Person’s responsibilities with respect to the Plan.

  (A)   A person is an “Appropriate Person” to receive notice of the claim or
investigation if a reasonable person would believe that the person notified
would initiate action to protect the interests of the Corporation in response to
the Indemnified Person’s notice.     (B)   The notice may be provided orally or
in writing. The notice must be provided to the Appropriate Person promptly after
the Indemnified Person becomes aware of the claim or investigation. No
indemnification shall be provided under this Section 10.4 to the extent that the
Company is materially prejudiced by the unreasonable delay of the Indemnified
Person in notifying an Appropriate Person of the claim or investigation.

  (2)   An Indemnified Person shall be indemnified under this Section 10.4 with
respect to attorney’s fees, court costs or other litigation expenses or any
settlement of such litigation only if the Indemnified Person agrees to permit
the Corporation to select counsel and to conduct the defense of the lawsuit.    
(3)   No Indemnified Person shall be indemnified under this Section 10.4 with
respect to any action or failure to act that is judicially determined to
constitute or be attributable to the willful misconduct of the Indemnified
Person.     (4)   Payments of any indemnity under this Section 10.4 shall be
made only from the assets of the Company and shall not be made directly or
indirectly from the Plan. The provisions of this Section 10.4 shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or as may be provided by the Company under any by-law, agreement or
otherwise, provided that no expense shall be indemnified under this Section 10.4
that is otherwise indemnified by the Company or by an insurance contract
purchased by the Company.

24



--------------------------------------------------------------------------------



 



10.5   Withholding of Taxes       The Corporation shall have the right to
require Retirees to remit to the Corporation an amount sufficient to satisfy any
tax withholding required with respect to amounts credited under or payments made
in accordance with the Plan or to deduct such tax withholding amounts from any
payments of Grandfathered Benefits or Nongrandfathered Benefits made pursuant to
the Plan or any other payments made by the Corporation to the Participant.

25



--------------------------------------------------------------------------------



 



Article 11. Amendments, Assignment and Discontinuance

11.1   Amendment of Plan       Subject to Section 8.2, the Plan may be amended
from time to time as set forth in the Revised Charter of the Committee. However,
as to Protected Benefits (as defined in Section 8.2(a)(2)(J)), Section 8.2 may
not be amended following such a Change in Control to limit the protections
contained therein.   11.2   Assignment of Plan       In the event of a Change in
Control, with respect to the Employees of any Company or portion of a Company
which is subject to such a Change in Control, the Corporation agrees to take
good faith efforts to obligate any successor organization to assume and agree to
discharge all of the obligations under the Plan of the Corporation to the
Employees of such Company or such portion of a Company and its applicable
Retirees under the terms and conditions of the Plan. Upon such assumption and
agreement, the term “Corporation,” and where applicable “Company,” as used in
the Plan shall be deemed to refer to the successor corporation.   11.3  
Termination       The Corporation intends to continue the Plan indefinitely but,
subject to Section 8.2(e) (relating to a restriction on terminating the Plan
within the Plan Year in which a Change in Control occurs), reserves the right to
terminate it at any time in accordance with the procedures in the Revised
Charter of the Committee. If the Revised Charter does not provide any such
procedures, the Plan may be terminated by action of the Committee.   11.4  
Effect of Amendment or Termination       No amendment or termination of the Plan
may adversely affect the following benefits payable to any of the following:

  (a)   All benefits under the Plan, if a Retiree or Beneficiary is receiving
benefit payments under the Plan before the later of the effective date or the
adoption date of the amendment.     (b)   Excess Benefits or Plan 29 Transition
Benefits (as applicable) accrued through the later of the effective or adoption
date of the amendment or termination, if an Employee or Retiree was fully vested
in his or her benefit under Plan 29 before the later of the effective date or
the adoption date of the amendment.

26



--------------------------------------------------------------------------------



 



Article 12. Execution
In Witness Whereof, the execution of this amendment and restatement by the
Corporation is pursuant to resolutions adopted by the Corporate Compensation and
Benefits Committee of the Board of Directors of the Corporation on February 24,
2011.

                  Dole Food Company, Inc.    
 
           
 
  By        
 
     
 
   
 
  Its        
 
     
 
   
 
  By        
 
     
 
   
 
  Its        
 
     
 
   

27